Citation Nr: 1802056	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998, and from January 2006 to October 2006.  She also has other periods of service in 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  


FINDING OF FACT

The Veteran's obstructive sleep apnea onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

The Veteran contends that she developed obstructive sleep apnea (OSA) as a result of her military service.  In her July 2009 statement, the Veteran asserts that her sleep apnea is associated with enlarged tonsils, to which was documented in service.  The Veteran submitted a September 2010 buddy statement from her roommate during her period of active service from 1995 to 1998, who testifies that she witnessed the Veteran snoring loudly and gasping for air while sleeping.  Another fellow service member stated in letter dated September 2010, indicating that she has seen the Veteran stop breathing and snoring loudly while sleeping.  The Veteran's finance stated in a December 2010 letter that he too, has witnessed the Veteran having trouble breathing during sleep.  He has had to wake her up due to the loud snoring and her long pauses from breathing.  As a result of disrupted sleep, the Veteran becomes tired during the day and struggles to stay awake.  

The Veteran's enlistment examination and report of medical history reported normal conditions regarding nose and throat, with no indication of enlarged tonsils.  An April 1995 service treatment record showed no complaints of sleep apnea, but did note occurrences of ear, nose, and throat trouble, and sinusitis.  There was also a documentation of swollen tonsils due to viral pharyngitis in January 1998.

After service, the Veteran was diagnosed with mild obstructive sleep apnea with mild elevation of apnea hypopnea in June 2009 at a sleep clinic.  There, the Veteran reported waking up occasionally with frequent snoring, hypersomnolence, and chronic sinus problems.  The physician however, did not issue an opinion as to the etiology of the Veteran's sleep apnea.  The use of a CPAP was recommended to the Veteran.  

The Veteran sought subsequent treatment at VA facilities for her sleep apnea symptoms.  In a July 2009, a VA physician noted the Veteran's history of large tonsils.  In addressing the Veteran's claim that her sleep apnea is related to her tonsils, the physician concluded that while large tonsils could contribute to OSA, it may also be the result of oropharyngeal inflammation due to snoring trauma.  The use of CPAP can reduce inflammation as well as potentially reduce tonsillar tissue.  In addition he added that the obstruction of OSA takes place in the entire upper airway (naso-pharynx to hypopharynx) and not just at the tonsillar area.  No opinion regarding the Veteran's sleep apnea was offered.  A December 2009 VA treatment record documented that the Veteran continued to suffer from sleep apnea but due to her pregnancy, she had not been using the CPAP machine.  In July 2013, a VA physician noted that a tonsillectomy may correct the Veteran's sleep apnea and obviate the need for a CPAP, since the Veteran continued to express difficulty with CPAP use.  However, the physician could not guarantee that the surgery would treat her sleep apnea entirely.  

The Veteran underwent a VA examination in August 2013.  The examiner acknowledged that the Veteran asserted that her enlarged tonsils caused her sleep apnea.  Contributing factors of sleep apnea do include a condition such as enlarged tonsils.  Airway can be blocked simply because the throat muscles tend to relax more than normal.  However, the examiner found that it is unlikely that her military service caused the enlarged tonsils and that the condition would have been present regardless of her military service since it is congenital.  The examiner stated that sleep apnea could be related to service if it had occurred in service.  While the Veteran provided sufficient evidence that she had loud snoring during service, loud snoring is not necessarily sleep apnea.  But, aside from one occurrence of swollen tonsils due to viral pharyngitis in service, the veteran did not have a history of recurrent tonsil infections, nor were there any complaints relating to sleep apnea in service.  Thus, the examiner opined that her sleep apnea is less likely than not related to military service, concluding that it was the result of the Veteran's congenital tonsil enlargement.  

The examiner explained that obstructive sleep apnea is a disorder that involves cessation or significant decrease in airflow in the presence of breathing effort.  It is the most common type of sleep disordered breathing and is characterized by recurrent episodes of upper airway collapse during sleep.  There are structural factors relating to craniofacial bony anatomy that predispose patients with OSA to pharyngeal collapse during sleep.  Those factors include innate anatomic variations, retrognathia and micrognathia, mandibular hypoplasia, brachychephalic head form, inferior displacement of the hyoid, andenotonsillar hypertrophy, Pierre Robin syndrome, Down syndrome, Marfan syndrome, Prater-Willi syndrome, and high arched palate.  Nonstructural risk factors for OSA includes obesity, central fat distribution, male sex, age, postmenopausal state, alcohol use, sedative use, smoking, habitual snoring with daytime somnolence, supine sleep position, and rapid eye movement.  Other conditions associated with the development of OSA are hypothyroidism, neurologic syndromes, stroke, and acromegaly.  None of these conditions appear to be directly related to the Veteran's service and tonsil size.  As mentioned above, the examiner found that the size of the Veteran's tonsils appear congenital in nature.  While enlarged tonsils may cause sleep apnea, it is a condition the Veteran had since childhood and is unrelated to her service.  

Congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection. 38 C.F.R. §§ 3.303 (c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

A hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014). However, here, it is not alleged that the Veteran should be presumed sound with regard to her tonsil condition.  Rather, she is presumed sound with regard to sleep apnea when she was accepted, examined, and enrolled onto active duty in 1995, as sleep apnea was not noted on her enlistment physical.  The first evidence of symptoms of sleep apnea is found during this initial period of active duty, as her roommate at that time later testified to witnessing the Veteran choking in her sleep and stopping breathing during that time.  These same symptoms were consistently observed following her initial period of active duty by the Veteran's now husband and by her roommate in Kuwait when she was deployed; and it was these symptoms that led the Veteran to undergoing a sleep study which confirmed the presence of sleep apnea.

The VA examiner found  that the Veteran's tonsil condition caused her sleep apnea, and as noted the evidence of record first shows the presence of sleep apnea during the Veteran's initial period of active duty, although it was not actually clinically diagnosed for approximately a decade thereafter.  As such, the criteria for service connection for sleep apnea have been met, and the Veteran's claim is granted.


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


